EXAMINER'S AMENDMENT
The application has been amended as follows: 

Amend the ABSTRACT (of 6/18/20) by replacing “the bottom plate” (last line) with - - the bottom plate. - - 

The above amendment was necessary to carry out Applicant’s intent stated on REMARKS of 5/12/22 to add a period to the ABSTRACT.  The Amendment filed 5/12/22 was not entered, as the use of square brackets (last line, ABSTRACT of 5/12/22) deleted the very period (.) that Applicant added to the originally filed ABSTRACT.  The Amendment filed 5/12/22 was not entered.  The Examiner’s Amendment above has been entered to satisfy Applicant’s desire to add a period to the end of the originally filed ABSTRACT.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT R RAEVIS whose telephone number is (571)272-2204. The examiner can normally be reached on Mon from 7am to 4pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nimesh Patel, can be reached at telephone number 571-272-2457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

/ROBERT R RAEVIS/               Primary Examiner, Art Unit 2861